In an action to recover damages, inter alia, for breach of indemnity contracts and for breach of warranty, the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Brucia, J.), entered November 16, 1989, as dismissed the cause of action for indemnification as asserted against all of the defendants except Tompkins & Tompkins, and which dismissed the complaint insofar as asserted against Arax Exerjian only in her capacity as custodian for Eugene Exerjian under the Florida Gifts to Minors Act, and against Henry Exerjian, Zepure Andreasian, Theodore Andreasian, Peter Andreasian and Marguerite Andreasian.
Ordered that the order is affirmed insofar as appealed from, with costs, for reasons stated by Justice Brucia at the Supreme Court. Lawrence, J. P., Harwood, Rosenblatt and O’Brien, JJ., concur.